internal_revenue_service number release date index number ------------------------ ---------------------------------- ------------------------------------- ------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 plr-149298-09 date date legend taxpayer ------------------------------------- r company --------------------------- group ---------------- state ------------- w corporation ----------------------------- x corporation --------------------------------------------------- y corporation ----------- tax agreement ------------------------------------ assignment agreement ---------------------------------------------------- prepayment agreement ------------------------------------------------------- date -------------------- date ------------------------- date ------------------------- date ------------------ date ------------------- dollar_figurec ------------------- dollar_figured ----------------- p ------ q -------- dear ------------ this letter is in response to your letter requesting a ruling whether taxpayer realized cancellation_of_indebtedness_income under sec_61 of the internal_revenue_code when it prepaid dollar_figured to settle a portion of its obligations under the tax agreement plr-149298-09 facts background during date w corporation a state corporation was the common parent of a federal consolidated_group x corporation was a wholly-owned indirect subsidiary of w corporation r company a state limited_liability_company was a wholly-owned subsidiary of x corporation and was a disregarded_entity treated as a division of x corporation for federal_income_tax purposes conversion on date r company was converted into taxpayer pursuant to state laws and all of r company’s outstanding membership interests were converted into shares of common_stock and preferred_stock of taxpayer conversion as a result of the conversion taxpayer acquired and directly owned all of the outstanding_stock of three different corporations subsidiaries as well as outstanding membership interests of a limited_liability_company taxpayer and its subsidiaries comprise the group and file a consolidated_return for federal_income_tax purposes taxpayer uses the accrual_method of accounting and files its returns on a calendar_year basis taxpayer represents that the conversion was a taxable_exchange under sec_1001 and a qualified_stock_purchase under sec_338 by taxpayer with respect to the subsidiaries following the conversion w corporation and taxpayer made sec_338 elections with respect to two subsidiaries and taxpayer made a sec_338 election with respect to the third subsidiary the tax basis in the taxpayer’s assets and assets held by each of taxpayer’s subsidiaries was stepped up to fair-market value in exchange for taxpayer’s assets x corporation received i the common and preferred_stock of taxpayer ii the assumption by taxpayer of the liabilities of r company immediately prior to the conversion iii dollar_figurec and iv the right to receive certain contingent payments that were to be made to w corporation under the tax agreement dated date among w corporation x corporation and taxpayer tax agreement pursuant to tax agreement taxpayer was required to pay to w corporation p of the excess if any of the hypothetical tax_liability htl taxpayer would have incurred using the tax basis of the assets as recorded on w corporation’s tax books_and_records immediately prior to the conversion over taxpayer’s actual tax_liability using the stepped-up_basis in the assets resulting from the conversion and sec_338 elections tax_benefit payments the htl was also computed by i assuming that any losses or tax_attributes would be carried forward to future taxable years and ii excluding deductions for imputed_interest for example interest under sec_483 sec_1272 and sec_1274 the taxes to plr-149298-09 which the agreement applied were all taxes and other assessments imposed by the internal_revenue_service and any other state local foreign or other governmental entity responsible for the administration of taxes the tax agreement was based on the actual tax_rates in effect from time to time in the jurisdictions that taxpayer was subject_to tax the tax agreement also contemplated that any_tax benefit payment made to w corporation would further increase the adjusted_basis of the assets and thus further increase the potential tax_benefit taxpayer represents that it did not have any basis in the assets as a result of incurring its obligation under the tax agreement instead taxpayer receives basis when a tax_benefit payment becomes fixed and is paid taxpayer was required to make payments under the tax agreement on the due_date of estimated_taxes under sec_6655 or any comparable provision of state or local law the payments were also subject_to a true-up after taxpayer filed its income_tax returns for the year in addition taxpayer’s liability for the payments was recomputed if there was a change in taxpayer’s tax_liability as a result of a final_determination under sec_1313 or a similar provision of state local or foreign law the purpose of the tax_benefit payments was to allow w corporation to share any_tax benefit taxpayer actually realized over time as a result of the stepped-up tax basis in the assets the taxpayer represents that the obligation to make the tax_benefit payments is indebtedness for purposes of sec_61 assignment the tax agreement permitted w corporation to assign some of its rights interest or entitlements and obligations under the tax agreement to any w corporation affiliate without the permission of taxpayer on date w corporation y corporation and certain other corporations entered into assignment agreement under which w corporation assigned its right to q of the tax_benefit payments to y corporation and y corporation assumed q of w corporation’s liabilities and obligations under the tax agreement taxpayer continued to make tax_benefit payments to w corporation following the execution of assignment agreement and w corporation transferred q of these payments to y corporation prepayment agreement on date taxpayer and y corporation executed the prepayment agreement because y corporation preferred a lump-sum payment instead of future contingent payments pursuant to the prepayment agreement taxpayer agreed to pay y corporation dollar_figured less certain expenses in full satisfaction of taxpayer’s remaining obligations to make tax_benefit payments under tax agreement to w corporation for the portion w corporation assigned to y corporation this amount represents the portion of the rights assigned by w corporation to y corporation plr-149298-09 law and analysis under sec_61 gross_income includes all income from whatever source derived including income_from_discharge_of_indebtedness under sec_61 in 284_us_1 the supreme court held that a taxpayer that purchased its own bonds at a discount in the open market realized income to the extent of the gain realized as a result of the discount the supreme court reasoned that the debt reduction resulted in a freeing of assets that were previously subject_to obligation of the bonds which was clearly an accession to the taxpayer's wealth and therefore income to the taxpayer by contrast in corporacion de ventas de salitre y yoda de chile v commissioner f 2d 2d cir the court held that the taxpayer’s purchase at a discount of its own bonds that were payable only out of a percentage of future corporate profits did not give rise to income the court explained that the treatment of the prepayment of contingent debentures differed from the treatment described in kirby lumber because the contingent nature of the debt made it impossible to determine whether or not the transaction was immediately profitable id pincite taxpayer’s liability under the tax agreement is analogous to the taxpayer’s liability in corporacion de ventas because it was contingent upon its future earnings in addition taxpayer’s liability was contingent upon future tax_rates in the jurisdictions in which taxpayer was subject_to tax and ultimately taxpayer’s actual realization of tax benefits from the stepped-up_basis in the assets therefore because taxpayer’s obligation under the tax agreement was a contingent obligation taxpayer does not realize any cancellation_of_indebtedness_income by prepaying dollar_figured to satisfy its remaining obligation under the tax agreement of the portion of the payments assigned to y corporation conclusion based on taxpayer’s representations and submission we conclude that taxpayer does not realize any cancellation_of_indebtedness_income because of its prepayment of dollar_figured to y corporation in satisfaction of its remaining obligation to make tax_benefit payments to w corporation for the portion of the rights y corporation received under the assignment agreement except as expressly provided in the preceding paragraph we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter for example this ruling does not address the effect of sec_483 on any of the tax_benefit payments including the prepayment of dollar_figured this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-149298-09 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
